Citation Nr: 1601616	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-20 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to Parkinson's disease, claimed as due to exposure to herbicide.  

2.  Entitlement to service connection for ischemic heart disease, claimed as due to exposure to herbicide.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION


The Veteran served on active duty from April 1968 to November 1970.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefits sought on appeal. 

On a May 2014 VA Form 9, the Veteran noted that he was also appealing the issue of entitlement to service connection for peripheral neuropathy.  A review of the record before the Board does not reveal that this claim has been adjudicated.  Thus, the Board will consider the correspondence to be a claim for service connection for peripheral neuropathy that has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was exposed to herbicide while serving in south Korea.  He states that his specialty was vehicle mechanic and he was stationed at Camp Paine, in Paju-Ro, which was approximately 10 miles from the Korean DMZ.  He asserts that he went to repair vehicles for the rotating infantry units that guarded the DMZ.  The Veteran's DD 214 shows that the Veteran's MOS was engine powertrains repairman.  

However, despite the Veteran's contentions, VA has not attempted to determine whether personnel, including but not limited to vehicle mechanics, from his unit operated in an area in or near the Korean DMZ where herbicide were applied.  Such records could be relevant to the Veteran's claim.  

The record contains some service personnel records.  There is no indication that his complete service personnel records have ever been requested or obtained.  Such records could be relevant to whether the Veteran operated in an area in or near the Korean DMZ where herbicide were applied.

The record shows that the Veteran has identified several medical treatment providers whose records he requested VA obtain.  He has submitted numerous VA Form 21-4142s.  However, it appears that the Veteran may not understand the development, because these forms are incomplete and do not identify the medical treatment providers, provide their addresses and telephone numbers, list the dates of treatment or identify the treated disabilities.  In light of the Veteran's attempts to seek VA assistance in obtaining relevant medical evidence, on remand the AOJ should request that he submit fully completed VA Form 21-4142s. 

Accordingly, the case is REMANDED for the following action:

1.  Using all appropriate sources, determine whether personnel from the Veteran's unit, including but not limited to vehicle mechanics, operated in an area in or near the Korean DMZ where herbicides were applied.

Document the efforts made to obtain these records along with any negative responses.

2.  Obtain the Veteran's complete service personnel records.  

Document the efforts made to obtain these records along with any negative responses.

3.  Request that the Veteran submit fully completed VA Form 21-4142s.  

Inform the Veteran that the submitted forms must identify medical treatment providers, provide their addresses and telephone numbers, list the dates of treatment and identify the treated disabilities.  

4.  Then, complete any development deemed necessary in light of evidence obtained pursuant to Paragraphs 1 through 3, above.  

5.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






